Citation Nr: 0924845	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected postoperative varicose veins of the right 
lower extremity. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to May 1960.
This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's service- connected postoperative varicose veins of 
the right lower extremity were not manifested by persistent 
edema.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
Veteran's service connected postoperative varicose veins of 
the right lower extremity have not been met or approximated 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.104, Diagnostic Code 7120 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the RO sent the Veteran 
correspondence dated in September 2005 that advised him of 
the evidence needed to establish entitlement to an increased 
evaluation for his claimed disability and described the types 
of evidence and information that the Veteran needed to submit 
in support of his claim.  The RO also explained what evidence 
VA was responsible for obtaining and would make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  Although the RO did not explain to the Veteran how VA 
determines the disability rating and effective date in said 
correspondence, such defect has been cured.  In March 2006, 
the RO sent the Veteran a second VCAA notice letter that 
explained these elements before readjudicating his claim in 
February 2007.   

The Board notes that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, at minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that to substantiate such a claim: (1) the claimant 
must provide or ask the Secretary to obtain medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0 percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice 
letters.  Cumulatively, the letters informed the Veteran of 
the necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  The VCAA 
notice letters also notified the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and 
included examples of pertinent medical and lay evidence that 
the Veteran may submit or ask the Secretary to obtain 
relevant to establishing entitlement to increased 
compensation.  Since the Veteran could not establish 
entitlement to a higher disability rating by demonstrating a 
noticeable worsening or increase in severity of his 
condition, the RO satisfied the second Vazquez element by 
providing the specific criteria required to establish 
entitlement to an increased rating under Diagnostic Code 7120 
in the February 2007 SOC.  Additionally, the Veteran 
demonstrated actual knowledge as to the specific criteria 
required for a 20 percent disability in his Notice of 
Disagreement dated December 2005 by quoting the exact 
language from Diagnostic Code 7120.

While the Veteran's claim was not readjudicated following his 
receipt of the specific criteria necessary for an increased 
rating, such error is not prejudicial to the Veteran.  The 
Veteran did not indicate that he had any further evidence or 
information to submit in response to the notice letters or 
the Statement of the Case (SOC), and the Veteran has had a 
meaningful opportunity to participate in the adjudication of 
this appeal such that the defect did not affect the essential 
fairness of the adjudication of his claim.  Furthermore, he 
has demonstrated actual knowledge of the criteria required 
for a 20 percent disability rating.  Moreover, all relevant 
medical evidence has been assembled, and the Veteran simply 
does not meet the criteria for an increased rating.  
 
The Board further notes that the Veteran was provided with a 
copy of the October 2005 rating decision and the 
aforementioned February 2007 SOC, which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination for his 
varicose veins in October 2005 and associated the Veteran's 
VA treatment records and private medical records with the 
claims file.  The Board deems the examination report adequate 
for rating purposes.    

The Veteran submitted a letter from his private doctor 
describing his symptoms and medical history.  Aside from that 
letter, he has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the Veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2008).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
in this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran filed his claim for a higher evaluation in May 
2005, stating that his condition had worsened.  A letter from 
his private doctor dated April 2005 accompanied his claim.  
In that letter, the doctor reported the Veteran's treatment 
history and noted that he last examined the Veteran in 2002 
and before that in April 2001.  Upon this examination, 
however, he found that the Veteran had edema of his right 
ankle that did not resolve with elevation of his leg and 
characterized this condition as persisting edema.  

In October 2005, the RO continued the Veteran's 10 percent 
disability rating for his service connected postoperative 
varicose veins under Diagnostic Code 7120.  The Board notes 
that a 10 percent disability rating is warranted when there 
is evidence of intermittent edema of an extremity or aching 
and fatigue in the leg after prolonged standing or walking 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2008).  The next higher 20 percent disability rating is 
warranted when the evidence shows persistent edema 
incompletely relieved by elevation of the extremity with or 
without beginning stasis pigmentation or eczema.  Id.  Thus, 
in order for the Board to grant the Veteran's claim, the 
evidence of record must show that the Veteran's varicose 
veins result in persistent edema.  For the reasons set forth 
below, the Board finds that the Veteran's varicose veins have 
not manifested persistent edema during the appeal period, 
and, therefore, his claim must be denied.

The Board finds that the Veteran's private doctor's one note 
contradicts the rest of the competent medical evidence of 
record.  The Veteran was treated for his varicose veins at 
the Danville VA Medical Center from February 2003 through 
February 2005.  During this time period, the Veteran 
frequently complained of pain, but records dated February 
2005 and April 2004 specifically noted that he did not have 
edema.  Furthermore, in June 2003, the VA doctor noted that 
there was no swelling in his right lower leg.  The records 
over these two years did not note any cases where the 
Veteran's right lower extremity exhibited edema.  Moreover, 
the Veteran was examined during a compensation and pension 
examination in October 2005, and the examiner noted that 
there was no edema.  She also noted that the Veteran reported 
having no edema previously.  

The Veteran argues that the Board should afford more 
probative value to his private treating physician who has 
been treating him since 1998 than the compensation and 
pension examiner who has seen him once.  He further argues 
that the compensation and pension examiner did not include in 
her report that he complained that he could not wear a shoe, 
his leg turns black and blue at times, and that "if I bump 
my leg, my boots fill with water."  Yet, the Veteran's 
private physician saw him only once immediately before he 
filed his claim for an increased evaluation after a three 
year gap in treatment.  In that interval, the Veteran was 
treated by VA doctors who continually noted that he did not 
have edema.  Furthermore, the compensation and pension 
examiner is competent to examine a patient and determine 
whether or not she observed edema on the Veteran's right 
lower extremity.  Additionally, the examiner's opinion and 
observations comport with the majority of the medical 
evidence of record.  Taking into account all the evidence of 
record, including the Veteran's private medical records, the 
VA treatment records, and the compensation and pension 
examination report, the Board finds that the preponderance of 
the evidence weighs against the Veteran's claim in that it 
shows that he has not exhibited persistent edema during the 
course of the appeal period.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

The evidence shows that the Veteran is semi-retired but still 
helps on his neighbor's farm.  He claims that even though his 
varicose veins have no effect on his daily living, sitting on 
a tractor for a long time makes his pain worse in his right 
leg.  Such complaints have been contemplated in the currently 
assigned schedular evaluations.  The evidence does not 
reflect that the Veteran's varicose veins have caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2008) is not warranted.


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected postoperative varicose veins of the right 
lower extremity is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


